PER CURIAM.
In this administrative proceeding relating to the Department of Safety and Corrections’ *1148alleged failure to provide relator with needed medical treatment, relator seeks review of the district court’s dismissal, and the appellate court’s affirmation of that dismissal, of his application for judicial review as untimely.
The application for judicial review, although incomplete, was filed within thirty days of the notice of denial of relief and was timely. La.Rev.Stat. 15:1177 A. The district court erred in allowing its clerk of court to return the incomplete application rather than filing the application and requiring supplementation within a specified reasonable period of time.
Accordingly, the application is granted, the judgments of the lower courts are set aside, the exception of prescription is overruled, and the case is remanded to the district court to consider the merits of relator’s timely filed application, as supplemented.